DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to Applicant’s amendment filed 8/23/2022 wherein Claims 1, 5, and 9-10 are amended, claims 4, 7-8, and 11 are canceled, and claim 12 is newly added. Therefore, claims 1-3, 5-6, 9-10, and 12 are currently pending.
The Applicant’s amendments to the drawings dated 8/23/2022 has overcome each and every drawing objection previously set forth in the Non-Final Rejection dated 4/27/2022. The replacement drawing sheets dated 8/23/2022 are accepted by the Examiner. Therefore, each and every drawing objection previously set forth in the Non-Final Rejection dated 4/27/2022 is withdrawn at this time.
The Applicant’s amendments to the specification has overcome each and every specification objection previously set forth in the Non-Final Rejection dated 4/27/2022. The replacement specification dated 8/23/2022 is accepted by the Examiner. Therefore, each and every specification objection previously set forth in the Non-Final Rejection dated 4/27/2022 is withdrawn at this time.
The Applicant’s amendments to the claims has overcome each and every claim rejection under 35 U.S.C. 112(b) set forth within the Non-Final Rejection dated 4/27/2022. Therefore, each and every rejection under 35 U.S.C. 112(b) set forth in the Non-Final Rejection dated 4/27/2022 is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 8/23/2022, with respect to the rejection(s) of claim(s) 1-4 and 6-8 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davis et al. (US 6,224,578 B1).
Applicant’s arguments, see page 10, filed 8/23/2022, with respect to the rejection(s) of claim(s) 5 and 9-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davis et al. (US 6,224,578 B1) and Lyde et al. (US 2005/0283123).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 12, line 3 recites “from the columnar portion towards the top”. It is unclear if the wording of “the top” means. For example, is it the top of the columnar portion, the top of the end portion, or alternatively was it intended to read “towards the tip ”. For the purpose of examination, the limitation of “from the columnar portion towards the top” will be interpreted as “from the columnar portion towards the tip ”.
Claim Rejections - 35 USC § 102


 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  
 Claim(s) 1,-3, 6, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 6,224,578 B1; hereinafter referred to as Davis).
With regards to claim 1, Davis discloses (Figs. 1-7) a drip cylinder (18; see Col. 3, line 63- Col. 4, line 6) comprising: 
a housing (56; see Col. 4, lines 47-60); 
a nozzle (54; see Col. 4, lines 47-60) that has an inflow hole (59; see Col. 5, lines 22-38) which allows a liquid (74; also see Col. 5, lines 39-61 “fluid flow A” and Figs. 6-7) to flow into the housing (see Figs. 6-7 and see Col. 5, lines 39-61 “fluid flow A”) and that causes the liquid to drip from an end (see Examiner annotated Fig. 7 below; hereinafter referred to as Fig. A wherein the end of the inflow hole is where the ribs 86 start as shown in Figs. 4-7) of the inflow hole (depending on the amount of liquid within the inflow hole the fluid flow A could be a drip from an end of the inflow hole); and 

    PNG
    media_image1.png
    505
    491
    media_image1.png
    Greyscale

a needle-shaped portion (66; see Col. 5, lines 21-38) in which at least an end portion (see Examiner annotated Fig. 7 below; hereinafter referred to as Fig. B) of the needle-shaped portion is positioned downstream of the end of the inflow hole of the nozzle in a drip direction (see Fig. B below which shows the needle-shaped portion being positioned downstream of the end of the inflow hole of the nozzle in a drip direction), wherein the needle-shaped portion is a non-hollow member (see Fig. B which shows the needle-shaped portion 66 being non-hollow) and includes a columnar portion (see Fig. B below) and the end portion (see Fig. B below), and wherein a maximum diameter of the end portion is less than or equal to a maximum diameter of the columnar portion (see Fig. B below which shows a maximum diameter of the end portion being less than or equal to a maximum diameter of the columnar portion).

    PNG
    media_image2.png
    785
    786
    media_image2.png
    Greyscale

With regards to claim 2, Davis discloses the claimed invention of claim 1, and Davis further discloses (Figs. 1-7) the needle-shaped portion (66; see Col. 5, lines 21-38) is spaced apart from the inflow hole (59; see Col. 5, lines 22-38 and Figs. 4-7 which shows the inflow hole ending at the ribs 86 and therefore the needle-shaped portion is spaced from the inflow hole).
With regards to claim 3, Davis discloses the claimed invention of claim 1, and Davis further discloses (Figs. 1-7) wherein the needle-shaped portion (66; see Col. 5, lines 21-38) is disposed at a center (see the center of the inflow hole in Figs. 4 and 6-7) of the inflow hole (59; see Col. 5, lines 22-38 and Figs. 4-7) when an opening surface (see the opening surface at the annotated end of the inflow hole in Fig. A above) of the inflow hole is viewed from the front (see Figs. 4 and 6-7 which show the needle-shaped portion 66 being disposed at a center of the inflow hole 59 when an opening surface of the inflow hole is viewed from the front).
With regards to claim 6, Davis discloses the claimed invention of claim 2, and Davis further discloses (Figs. 1-7) wherein the needle-shaped portion (66; see Col. 5, lines 21-38) is disposed at a center (see the center of the inflow hole in Figs. 4 and 6-7) of the inflow hole (59; see Col. 5, lines 22-38 and Figs. 4-7) when an opening surface (see the opening surface at the annotated end of the inflow hole in Fig. A above) of the inflow hole is viewed from the front (see Figs. 4 and 6-7 which show the needle-shaped portion 66 being disposed at a center of the inflow hole 59 when an opening surface of the inflow hole is viewed from the front).
With regards to claim 12, Davis discloses the claimed invention of claim 1, and Davis further discloses (Figs. 1-7) wherein a tip (see Fig. B above) is provided at an end (see Fig. B above) of the end portion (see Fig. B above) distal from the columnar portion (see Fig. B above), and wherein a diameter of the end portion continuously decreases in a direction from the columnar portion towards the top (as interpreted under 35 U.S.C. 112(b) above this is being interpreted as “tip”; see Fig. B above and Figs 4 and 6-7 which show a diameter of the end portion continuously decreasing in a direction from the columnar portion towards the tip).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Lyde et al. (US 2005/0283123; hereinafter referred to as Lyde).
With regards to claim 5, Davis discloses the claimed invention of claim 1, and Davis further discloses (Figs. 1-7) wherein the columnar portion (see Fig. B above) is cylindrical (see at 66 in Fig. 3), 
wherein the inflow hole (59; see Col. 5, lines 22-38 and Figs. 4-7) is circular (see Figs. 3-7 which show the inflow hole being circular).
However, Davis is silent with regards to:
wherein a ratio of a diameter D1 of the columnar portion to a diameter D2 of the inflow hole is set such that D1:D2 is within a range of 1:20 to 3:4. 
Nonetheless, Lyde teaches (Figs. 1-2) a ratio of a diameter D1 of the columnar portion (one of the posts 18; see [0019] “The four posts 18, which measure one-sixteenth (1/16”) inch in width W1” ) to a diameter D2 of the inflow hole (24; see [0019] “The hollowed spike 24…has an internal diameter of one-ninth (1/9”) inch D3”) is set such that D1:D2 is within a range of 1:20 to 3:4 (The ratio of D1 to D2 falls within the range of 1:20 to 3:4 see ratio of 1/16” inch 1/9” inch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the diameter of the columnar portion and the diameter of the inflow hole of Davis with a teaching of Lyde such that a ratio of a diameter D1 of the columnar portion to a diameter D2 of the inflow hole is set such that D1:D2 is within a range of 1:20 to 3:4. One of ordinary skill in the art would have been motivated to make this modification, as Davis is silent with regards to the diameter of the cylindrical portion or the diameter of the inflow hole. Therefore, one of ordinary skill would refer to the teaching of Lyde to determine potential diameters of the columnar portion and the inflow hole. 
With regards to claim 9, Davis discloses the claimed invention of claim 2, and Davis further discloses (Figs. 1-7) wherein the columnar portion (see Fig. B above) is cylindrical (see at 66 in Fig. 3), 
wherein the inflow hole (59; see Col. 5, lines 22-38 and Figs. 4-7) is circular (see Figs. 3-7 which show the inflow hole being circular).
However, Davis is silent with regards to:
wherein a ratio of a diameter D1 of the columnar portion to a diameter D2 of the inflow hole is set such that D1:D2 is within a range of 1:20 to 3:4. 
Nonetheless, Lyde teaches (Figs. 1-2) a ratio of a diameter D1 of the columnar portion (18; see [0019] “The four posts 18, which measure one-sixteenth (1/16”) inch in width W1” ) to a diameter D2 of the inflow hole (24; see [0019] “The hollowed spike 24…has an internal diameter of one-ninth (1/9”) inch D3”) is set such that D1:D2 is within a range of 1:20 to 3:4 (The ratio of D1 to D2 falls within the range of 1:20 to 3:4 see ratio of 1/16” inch 1/9” inch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the diameter of the columnar portion and the diameter of the inflow hole of Davis with a teaching of Lyde such that a ratio of a diameter D1 of the columnar portion to a diameter D2 of the inflow hole is set such that D1:D2 is within a range of 1:20 to 3:4. One of ordinary skill in the art would have been motivated to make this modification, as Davis is silent with regards to the diameter of the cylindrical portion or the diameter of the inflow hole. Therefore, one of ordinary skill would refer to the teaching of Lyde to determine potential diameters of the columnar portion and the inflow hole. 
With regards to claim 10, Davis discloses the claimed invention of claim 3, and Davis further discloses (Figs. 1-7) wherein the columnar portion (see Fig. B above) is cylindrical (see at 66 in Fig. 3), 
wherein the inflow hole (59; see Col. 5, lines 22-38 and Figs. 4-7) is circular (see Figs. 3-7 which show the inflow hole being circular).
However, Davis is silent with regards to:
wherein a ratio of a diameter D1 of the columnar portion to a diameter D2 of the inflow hole is set such that D1:D2 is within a range of 1:20 to 3:4. 
Nonetheless, Lyde teaches (Figs. 1-2) a ratio of a diameter D1 of the columnar portion (18; see [0019] “The four posts 18, which measure one-sixteenth (1/16”) inch in width W1” ) to a diameter D2 of the inflow hole (24; see [0019] “The hollowed spike 24…has an internal diameter of one-ninth (1/9”) inch D3”) is set such that D1:D2 is within a range of 1:20 to 3:4 (The ratio of D1 to D2 falls within the range of 1:20 to 3:4 see ratio of 1/16” inch 1/9” inch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the diameter of the columnar portion and the diameter of the inflow hole of Davis with a teaching of Lyde such that a ratio of a diameter D1 of the columnar portion to a diameter D2 of the inflow hole is set such that D1:D2 is within a range of 1:20 to 3:4. One of ordinary skill in the art would have been motivated to make this modification, as Davis is silent with regards to the diameter of the cylindrical portion or the diameter of the inflow hole. Therefore, one of ordinary skill would refer to the teaching of Lyde to determine potential diameters of the columnar portion and the inflow hole. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tarzian (US 5,098,408) see Fig. 4.
Kamen (US 4,449,976) see Figs. 1A-1C.
Gaydos (US 4,317,473) see Figs. 1-4.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771